COURT 
OF APPEALS
                                       
SECOND DISTRICT OF TEXAS
                                                   
FORT WORTH
 
 
                                        
NO.  2-05-268-CR
 
 
JOSEPH 
DETCHEMENDY, III                                                  
APPELLANT
 
                                                   
V.
 
THE 
STATE OF TEXAS                                                                
STATE
 
                                              
------------
 
 
         
FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON 
COUNTY
 
 
                                              
------------
 
                  
MEMORANDUM 
OPINION[1] 
ON PERMANENT 
                            
ABATEMENT OF APPEAL
 
                                              
------------
Appellant 
Joseph Detchemendy, III has died.  
Appellant perfected this appeal on July 11, 2005.  On September 29, 2005, we received a 
Averification 
of birth/death facts@ 
from the secretary of the City of Lewisville confirming that Appellant died on 
or about July 16, 2005. 

The 
death of an appellant during the pendency of an appeal deprives this court of 
jurisdiction.  Molitor v. 
State, 862 S.W.2d 615, 616 (Tex. Crim. App. 1993).  Under these circumstances, the 
appropriate disposition is permanent abatement of the appeal.  See Tex. R. App. P. 7.1(a)(2).  It is therefore ordered, adjudged, and 
decreed that the appeal is permanently abated.
PER 
CURIAM
 
PANEL 
D:   GARDNER, WALKER, and MCCOY, 
JJ.
 
DO 
NOT PUBLISH
Tex. 
R. App. P. 
47.2(b)
 
DELIVERED:  December 8, 2005
 



[1]See 
Tex. 
R. App. P. 47.4.